Case 19-21614-jrs      Doc 84     Filed 05/18/20 Entered 05/18/20 15:50:35          Desc Main
                                  Document      Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 In Re:                                            CASE NO. 19-21614-JRS

 LIFE AMBULANCE SERVICES, INC.,                    CHAPTER 11

                Debtor.


              EMERGENCY MOTION TO DISMISS BANKRUPTCY CASE

       Life Ambulance Services, Inc. (the “Debtor”) files this Emergency Motion to Dismiss

Bankruptcy Case, respectfully showing the Court as follows:

                                         BACKGROUND

       1.      On August 12, 2019 (the “Petition Date”) the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. Since the Petition Date, the Debtor has continued

in possession of its property and has operated and managed its affairs as a debtor-in-possession

pursuant to the provisions of Sections 1107 and 1108 of the Bankruptcy Code. No creditors’

committee, trustee, or examiner has been appointed in this case.

       2.      This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157(b) and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b). The Debtor consents to the entry of final orders and judgments

by the Bankruptcy Court.

       3.      In response to the current COVID-19 pandemic and related economic devastation,

Congress enacted the CARES Act, which, among other things, established that qualified

businesses would be eligible for a forgivable Paycheck Protection Program loan (a “PPP Loan”),

backed by the Small Business Administration (the “SBA”). After the initial funding for PPP Loans
Case 19-21614-jrs        Doc 84     Filed 05/18/20 Entered 05/18/20 15:50:35              Desc Main
                                    Document      Page 2 of 6


was exhausted, Congress approved additional funding, which the Debtor understands to still be

available.

        4.      The SBA has issued guidelines and an official borrower application form for the

PPP Loan, which among other things, indicates that if the borrower is presently involved in any

bankruptcy proceeding, the PPP Loan will not be approved.

        5.      The Debtor applied for a PPP Loan, and it appeared that it was eligible for

approximately $225,000 in funding, most or all of which would not need to be repaid. However,

its application was denied on the basis that it is currently a debtor in bankruptcy.

        6.      The Debtor has determined in its business judgment that the best course of action

at this time is to seek dismissal of this bankruptcy case in order to be eligible for a PPP Loan.

Because a significant portion of the PPP Loan (if not all of it) would be forgivable, the Debtor

would be enabled to retain its employees and survive the pandemic without taking on significant

additional debt.

        7.      Section 1112(b)(1) of the Bankruptcy Code proves that “on request of a party in

interest, and after notice and a hearing, the court shall convert a case under this chapter to a case

under chapter 7 or dismiss a case under this chapter, whichever is in the best interests of creditors

and the estate, for cause unless the court determines that the appointment under section 1104(a) of

a trustee or an examiner is in the best interests of creditors and the estate.” 11 U.S.C. § 1112(b)(1).

        8.      As explained above, dismissal of this case is in the best interests of the estate and

its creditors because it would enable the Debtor to apply for a PPP Loan, retain its employees and

its going concern value, and avoid a liquidation that would result in significantly lower

distributions to creditors.




                                                 ~2~
Case 19-21614-jrs      Doc 84     Filed 05/18/20 Entered 05/18/20 15:50:35           Desc Main
                                  Document      Page 3 of 6


       WHEREFORE, the Debtor seeks entry of an order substantially in the form of the order

attached hereto as Exhibit A dismissing this bankruptcy case without prejudice to re-filing.


Dated: May 18, 2020                          ROUNTREE LEITMAN & KLEIN, LLC

                                             /s/ Benjamin R. Keck
                                             William A. Rountree, Ga. Bar No. 616503
                                             Benjamin R. Keck, Ga. Bar No. 943504
                                             Century Plaza I
                                             2987 Clairmont Road, Suite 175
                                             Atlanta, Georgia 30329
                                             (404) 584-1238 Telephone
                                             wrountree@rlklawfirm.com
                                             bkeck@rlklawfirm.com
                                             Attorneys for Debtor




                                              ~3~
Case 19-21614-jrs       Doc 84     Filed 05/18/20 Entered 05/18/20 15:50:35              Desc Main
                                   Document      Page 4 of 6


                                             Exhibit A

                                         Proposed Order




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 In Re:                                             CASE NO. 19-21614-JRS

 LIFE AMBULANCE SERVICES, INC.,                     CHAPTER 11

                Debtor.


                               ORDER GRANTING
                        EMERGENCY MOTION TO DISMISS CASE

       This matter came before the Court on May __, 2020 for hearing (the “Hearing”) on the

Emergency Motion of Life Ambulance Services, Inc. (the “Debtor”) to Dismiss this Bankruptcy

Case (the “Motion”). Upon consideration of the Motion, representations of counsel at the Hearing,

and all other matters of record; and it appearing that this Court has jurisdiction to consider the

Motion pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that venue of this chapter 11 case

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having

determined that the relief requested in the Motion is in the best interests of the Debtor, its estate,
Case 19-21614-jrs            Doc 84       Filed 05/18/20 Entered 05/18/20 15:50:35                     Desc Main
                                          Document      Page 5 of 6


creditors, and other parties-in-interest; and it appearing that proper and adequate notice of the

Motion has been given and that no other or further notice is necessary; and after due deliberation

thereon; and good and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.       For the reasons set forth on the record at the Hearing, the Motion is GRANTED as

set forth herein.1

          2.       The above-captioned bankruptcy case is hereby DISMISSED without prejudice to

re-filing by the Debtor.

          3.       Notwithstanding any rule to the contrary, this Order shall be effective immediately

upon entry.

          4.       The Court shall retain jurisdiction with respect to all matters arising from or relating

to the interpretation or implementation of this Order.

                                           ### END OF ORDER ###

Prepared and presented by:

ROUNTREE LEITMAN & KLEIN, LLC

/s/ Benjamin R. Keck
Benjamin R. Keck, Ga. Bar No. 943504
William A. Rountree, Ga. Bar No. 616503
Century Plaza I
2987 Clairmont Road, Suite 175
Atlanta, Georgia 30329
(404) 584-1238 Telephone
wrountree@rlklawfirm.com
bkeck@rlklawfirm.com
Attorneys for the Debtor




1
    All capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.


                                                         ~2~
Case 19-21614-jrs      Doc 84     Filed 05/18/20 Entered 05/18/20 15:50:35   Desc Main
                                  Document      Page 6 of 6



                                         Distribution List

William A. Rountree
Benjamin R. Keck
Rountree Leitman & Klein, LLC
Century Plaza I
2987 Clairmont Road, Suite 175
Atlanta, Georgia 30329


Office of the United States Trustee
Attn: David Wiedenbaum
Suite 362, Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303


All creditors on Mailing Matrix




                                               ~3~
